  Case 1:18-cr-00457-AJT Document 84 Filed 03/19/19 Page 1 of 3 PageID# 536


                                                                                                        ■ 5"i

                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                                                 ,e
                              EASTERN DISTRICT OF VIRGINIA
                                                                                                    /\ II: jjc
                                        Alexandria Division
                                                                                                       ■•CVn]'



UNITED STATES OF AMERICA


                 V.                                      Criminal No. 1:18 CR 457-AJT


 RAFIEKIAN, BIJAN

                 Defendant.


                                  PRAECIPE FOR SUBPOENA


       It is respectfully requested that the Clerk of said Court issue subpoenas as indicated

below for appearance before said Court at Alexandria, Virginia, in the United States District

Court at(fl:00 o'clock a.m., on the 15th of July 2019, then and there to testify on behalf of the

United States:


5 Blank Subpoenas (1 SetsJ


       This 18th day of March 2019.

                                                      Respectfully submitted,

                                                      G. Zachary Terwilliger
                                                        Jnited States Atto



                                               By;
                                      \               James Pv^Gillis. . .
                                          V.          Assistant United States Attorney
Case 1:18-cr-00457-AJT Document 84 Filed 03/19/19 Page 2 of 3 PageID# 537
Case 1:18-cr-00457-AJT Document 84 Filed 03/19/19 Page 3 of 3 PageID# 538
